        Case 1:18-cv-05920-KPF Document 81 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VLADIMIR JEANTY,

                          Plaintiff,
                                                     18 Civ. 5920 (KPF)
                   -v.-
                                                          ORDER
THE CITY OF NEW YORK,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 29, 2020, the Court scheduled a pretrial conference, to schedule

a trial on damages in this matter, for May 28, 2020, at 10:00 a.m. (Dkt. #80).

That conference will proceed as scheduled telephonically. The dial-in

information is as follows: At 10:00 a.m. on May 28, 2020, the parties shall call

(888) 363-4749 and enter access code 5123533. If the conference line requests

a “security code” the parties shall press “*”. Please note, the conference will

not be available prior to 10:00 a.m.

      SO ORDERED.

Dated: May 27, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
